DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/12/21 has been considered by the examiner.

Drawings
The drawings received on 04/12/21 are acceptable.

Allowable Subject Matter
Claims 1-4 are allowed over the cited prior art of record.

The following is an examiner’s statement of reasons for allowance:
       Claim 1 is allowed because the prior art of record fails to disclose or suggest a power conversion device including the limitation “a command value correcting part outputting corrected command values by correcting the three-phase output voltage command values, and a gate signal generating part generating the gate signal based on the corrected command values, wherein the command value correcting part is configured to, during a dead band passage period in which the one AC voltage .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tauruma et al. (US 2021/0194383 A1) disclose a power conversion device.
Tawada et al. (US 2021/0091662 A1) disclose a power conversion device and power conversion system.
Matsumoto et al. (US 10,951,144 B2) disclose a thyristor starter. 
Tajima (US 2021/0067056 A1) discloses a power conversion device.
Kawashima et al. (US 2018/0102723 A1) disclose an in-vehicle inverter driving device and in-vehicle fluid machine.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077. The examiner can normally be reached 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF D BERHANE/Primary Examiner, Art Unit 2838